Citation Nr: 0507979	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, including ulcer.

2.  Entitlement to service connection for a gallbladder 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a headache 
disability.

5.  Entitlement to service connection for a respiratory 
disability, to include bronchitis.

6.  Entitlement to service connection for sandfly fever.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for hay fever.

9.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran retired from active military service in April 
1983, with more than 20 years service, which occurred between 
1955 and 1969, and 1976 and 1983.  He also served in the 
National Guard, the exact dates of which are not shown in the 
record.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of August 1998 and July 1999.  By a 
September 2002 decision, the Board (in pertinent part) denied 
service connection for a heart disability, a stomach 
disability (to include ulcers), a gallbladder disability, and 
depression, and denied an initial compensable rating for 
hearing loss.  The Board indicated that the claims for 
service connection for headaches, sandfly fever, hay fever 
and a lung disorder would be addressed in a separate decision 
following completion of additional evidentiary development 
undertaken by the Board pursuant to authority granted to it - 
at the time - by regulation.  

The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In January 2003, the CAVC (in pertinent part) 
granted a Joint Motion for Partial Remand and to Stay 
Proceedings and vacated the Board's decision.  The Board 
remanded the veteran's claims for additional development in 
September 2003.

The claims for service connection for a heart disability and 
hay fever are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to reflect that 
the veteran currently has a stomach disability, to include 
ulcer, which was incurred in or aggravated by service. 

2.  The preponderance of the evidence fails to reflect that 
the veteran currently has a gallbladder disability which was 
incurred in or aggravated by service. 

3.  The preponderance of the evidence fails to reflect that 
the veteran currently has a psychiatric disability which was 
incurred in or aggravated by service. 

4.  The preponderance of the evidence fails to reflect that 
the veteran currently has a headache disability which was 
incurred in or aggravated by service. 

5.  The preponderance of the evidence fails to reflect that 
the veteran currently has a respiratory disability, to 
include bronchitis, which was incurred in or aggravated by 
service. 

6.  The preponderance of the evidence fails to reflect that 
the veteran has ever been diagnosed as having sandfly fever. 

7.  Since the initial grant of service connection, the 
veteran has had no worse than Level I hearing loss for VA 
purposes in each ear.  






CONCLUSIONS OF LAW

1.  Service connection for a stomach disability, to include 
ulcer, is not warranted.  38 U.S.C.A. §§ 1110, 1101(3), 
1112(a)(1), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2004). 

2.  Service connection for a gallbladder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1101(3), 1112(a)(1), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2004). 

3.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1101(3), 1112(a)(1), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2004). 

4.  Service connection for a headache disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004). 

5.  Service connection for a respiratory disability, to 
include bronchitis, is not warranted.  38 U.S.C.A. §§ 1110, 
1101(3), 1112(a)(1), 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307(a)(3), 3.309(a) (2004). 

6.  Service connection for sandfly fever is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004). 

7.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86,  Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2004, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by an August 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claims.  

During the course of this appeal, the veteran was also sent 
rating decisions, statements and supplemental statements of 
the case, other development letters, two Board remands, and a 
CAVC order with Joint Remand.  These documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed numerous service and post-service medical records, 
statements from the veteran, and the transcript of a local 
hearing conducted in August 2000.  As noted in the Board's 
September 2003 remand, service medical records from the 
veteran's period of active duty between March 1955 to April 
1969 have not been associated with the claims folder.  
However, the RO has made repeated attempts to obtain these 
records from the National Personnel Records Center and the 
United States Air Force Military Personnel Center at Randolph 
Air Force Base, and both organizations have confirmed in 
writing that they do not have the records in question.  The 
veteran has been kept informed of the unsuccessful attempts 
to obtain these records (such as in an August 2004 
supplemental statement of the case), and he has not provided 
any further information to assist the RO in acquiring them.  
Moreover, he has not specifically alleged that any of the 
disabilities in question first arose during this period of 
active duty.  In any case, the Board is satisfied that the RO 
has fulfilled its duty to assist the veteran in attempting to 
obtain these service medical records (as well as all other 
relevant records).  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  
§ 3.159(c)(1-3).  

Numerous VA examinations were conducted in November 1997 and 
February 2004, and the reports of these examinations have 
been obtained and reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  
In summary, the applicable duties to notify and assist have 
been substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for 
bronchiectasis, peptic ulcers, or psychosis, although not 
otherwise established as incurred in service, if these 
conditions were manifested to a 10 percent degree within one 
year following service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Finally, a veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d). 

A.  Stomach disability, including ulcer / Gallbladder 
disability

During his active duty and service in the National Guard, the 
veteran routinely denied any history of stomach, liver, 
intestinal, or gallbladder trouble (including gallstones).  
In June 1971, he sought outpatient treatment for upset 
stomach and was given medication.  No findings of any 
specific stomach or gall bladder disability was made at this 
visit, or in the other service medical records.  

The veteran filed a claim for service connection for stomach 
and gallbladder conditions in June 1997.  

At a November 1997 VA stomach examination, the veteran said 
that he developed stomach trouble 17 years before, while 
working as a National Guard recruiter.  He did not recall 
ever seeing a military physician or going on sick call for 
these symptoms.  Since then, he had apparently had occasional 
epigastric cramping and an "unnatural feeling."  While he 
had reported this to his private physician, he had never had 
any diagnostic tests done or been treated for these symptoms.  
The VA examiner reviewed the claims folder and was unable to 
find any clear documentation of stomach or gallbladder 
problems.  An upper gastrointestinal series revealed 
simultaneous contractions of the distal esophagus and was 
otherwise was normal.  The stomach, pylorus and duodenal bulb 
appeared normal without evidence of ulceration or mass 
lesion.  An ultrasound of the gallbladder did not reveal any 
stones.  It was noted that a laboratory test for Helicobacter 
pylori antibody was positive.  The veteran was diagnosed as 
having a history of abdominal distress of unknown etiology.

At a February 2004 VA examination, the veteran stated that he 
had had a gallbladder condition since 1972, when he 
occasionally had to get up in the middle of the night to 
urinate.  At present, he had no specific gastrointestinal 
complaints (other than occasionally having to belch after a 
large meal).  Following an examination, he was diagnosed as 
having no organic evidence of gallbladder or biliary tract 
disease.  A subsequent ultrasound showed diverticulosis and a 
normal gallbladder, while an upper GI series revealed no 
erosions, ulcers, polyps, masses, or gastric outlet 
obstruction.  

The post-service medical records raise serious doubts as to 
whether the veteran currently has a stomach or gallbladder 
disability.  Of course, entitlement to service connection 
requires that there be both a disability and that it be 
current.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of a present disability there can be no valid 
claim.")   

In any case, there has been no medical opinion presented 
which links any current stomach or gallbladder disability to 
the veteran's periods of active duty (including a statement 
to the effect that he manifested peptic ulcer to a 
compensable degree within one year of separation from either 
period of active duty).  To the extent that the veteran 
himself has claimed he currently has a stomach or gallbladder 
disability which is related to service, the Board notes that 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claims for service connection for 
a stomach or gallbladder disability, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Psychiatric disability

On a Report of Medical History dated in March 1974, the 
veteran checked a history of depression or excessive worry.  
Psychiatric examination was normal, as it was at a March 1980 
periodic examination.

At a November 1997 VA mental disorders examination, the 
veteran said that he had been troubled by depression almost 
daily for approximately twenty years.  He indicated that it 
had begun about the time of his separation from active duty, 
during which time his marriage was also breaking up.  
Apparently his wife did not like that he was going to 
continue to serve in the Reserves, as she feared he would 
inevitably be transferred and live more of a military life.  
In any case, following the VA examination, he was diagnosed 
as having depression, not otherwise specified.  The VA 
examiner noted that the veteran may well have been suffering 
from a moderate depression for several decades, and but it 
was not "entirely clear how this could be related to service 
experiences . . . ."  

At a February VA general medical examination, the veteran 
said he had never been under the care of a counselor or 
psychiatrist, and that he was not currently taking any 
psychiatric medication.  His behavior was somewhat 
alternating between guarded and exuberant, and while not all 
of his responses were appropriate to the questions placed 
before him, his emotional reactions were appropriate to the 
setting.  The VA examiner diagnosed the veteran as having 
depression.  

However, the veteran also underwent a specific VA mental 
disorders examination in February 2004.  During this 
examination, the veteran denied that he currently had any 
depression, and said that he enjoyed life fully.  He 
described his activities in retirement, which included very 
active participation in his church.  Following the 
examination, he was found to have no diagnosed psychiatric 
condition.  

This most recent VA examination report raises serious doubt 
as to whether the veteran currently has a psychiatric 
disability.  Of course, entitlement to service connection 
requires that there be both a disability and that it be 
current.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of a present disability there can be no valid 
claim.")   

In any case, there has been no medical opinion presented 
which links any current psychiatric disability to the 
veteran's military service.  To the extent that the veteran 
himself has claimed he currently has depression which is 
related to service, the Board notes that as a layman, he has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the preponderance of the evidence is against 
the claim for service connection for a psychiatric 
disability, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Headaches

Records from the veteran's service reflect no complaints of 
or treatment for headaches.  At his August 2000 local 
hearing, the veteran testified that his headaches started in 
1973 or 1974.  He stated that the reason why there are no 
references to headaches in his service medical records was 
that he simply dealt with the pain and did not want to drive 
50 miles to the nearest dispensary for treatment.  

In an October 1997 letter, a private physician stated his 
impression that the veteran had a disability manifested by 
headaches, possibly due to muscle contraction or an 
underlying sleep problem.  

At a November 1997 VA mental disorders examination, the 
veteran complained of a twenty-year history of continuous, 
frontal area headaches (with no sinus discharge or other 
nasopharyngeal symptoms).  Following an examination, he was 
diagnosed as having moderate headache disorder.  The examiner 
stated that the condition was possible due to a sinus 
condition, this was considered unlikely from the veteran's 
history and symptomatology.  The examiner further indicated 
that it was not clear how this condition could be related to 
the veteran's service.  

At a February 2004 VA general medical examination, the 
veteran stated that his headaches began between 1974 and 
1976.  He apparently was not ever told of a specific 
diagnosis, other than possible stress headaches.  Following 
the examination, he was diagnosed as having headaches, 
tension type.  A subsequent CT scan showed chronic maxillary 
sinus disease, although this was not specifically related to 
his headaches.  

Although the veteran has been repeatedly been diagnosed as 
having headaches, the earliest of these diagnoses is dated in 
October 1997, over 14 years from his last discharge from 
active duty.  There has been no medical opinion presented 
which links any current headache disability to his military 
service.  To the extent that the veteran himself has claimed 
he currently has a headache disability which is related to 
service, as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
a headache disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Respiratory disability, to include bronchitis

Service medical records reflect that the veteran denied any 
history of asthma, shortness of breath, or pain or pressure 
in his chest, in conjunction with a January 1970 examination.  
His lungs and chest were normal on examination and a chest x-
ray was negative.  

In September 1976 (during his second period of active duty), 
the veteran was hospitalized for six days for diagnosed 
asthmatic bronchitis.  A periodic examination conducted in 
April 1977 revealed normal lungs and chest and a chest x-ray 
was normal.  No disabilities of the lungs or chest were noted 
at a March 1980 examination.  In February 1982, the veteran 
sought outpatient treatment for complaints of a two-day 
history of sore throat and pain of the chest and back.  
Following an examination, he was assessed as having a viral 
syndrome.    

In an August 1998 letter, the veteran sought service 
connection for a "bronchitis/respiratory/lung condition."  

At a February 2004 VA general medical examination, the 
veteran stated that in 1972 he developed a respiratory 
condition which has persisted to present.  (He talked of 
being hospitalized for approximately two weeks for this 
condition in 1972, but this was an apparent reference to the 
1976 hospitalization).  In any case, he denied having had any 
treatment for the condition since this hospitalization, 
although he complained of an occasional cough.  On 
examination, the lungs were clear to auscultation and 
percussion, and there were no rales, rhonchi, or wheezes.  
There was good diaphragmatic excursion. A chest x-ray was 
normal, as were pulmonary function tests.  The VA examiner 
concluded that the veteran had no organic evidence of a 
respiratory disability.  

In November 2004, the veteran sought VA outpatient treatment 
for (in pertinent part) complaints of a short period of 
hyperventilation and wheezing over the prior weekend.  The 
veteran denied having had any prior history of asthma.  
Although the veteran reported coughing, a respiratory 
examination was negative and no diagnosis was made in this 
regard.  

In this case, although the veteran was hospitalized during 
active duty for bronchitis, there is no evidence that he has 
been diagnosed as having bronchitis or any other respiratory 
disability since he was last discharged in 1983.  As noted 
above, entitlement to service connection requires that there 
be both a disability and that it be current.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim.").  

To the extent that the veteran himself has claimed he 
currently has a respiratory disability, as a layman, he has 
no competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
In sum, the preponderance of the evidence is against finding 
that the veteran currently has a respiratory disability, to 
include bronchitis. 38 U.S.C.A. § 5107.  When the 
preponderance of evidence is against a claim, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Sandfly fever

Service medical records are completely devoid of any 
complaints of, treatment for, or diagnosis of sandfly fever.  
In February 1982, the veteran sought treatment for chest and 
back pain, as well as a sore throat.  He was assessed as 
having a viral syndrome.  

At a November 1997 VA examination, the veteran reported that 
17 or 18 years before (while stationed in Spokane, 
Washington), he developed an illness which consisted of 
nausea, dizziness, and poor balance.  He said he was 
diagnosed at the military facility as having "sandfly 
fever."  Ever since then, according to the veteran, he had 
had recurrent attacks of this condition.  Recently, the 
attacks had been mild.  Although the veteran was diagnosed as 
having a "history of 'sandfly fever,'" the VA examiner 
reviewed the claims file and indicated that he was unable to 
substantiate any diagnoses of this condition in service.  

As noted above, entitlement to service connection requires 
that there be both a disability and that it be current.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim.").  In this case, 
there is no evidence that the veteran has ever been diagnosed 
as having sandfly fever.  

Although the VA examiner in November 1997 diagnosed the 
veteran as having a "history of 'sandfly fever,'" the 
service medical records (by the VA examiner's own admission) 
reflect no such diagnosis.  Moreover, mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

To the extent that the veteran himself has claimed he 
currently has sandfly fever, as a layman, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has sandfly fever. 38 U.S.C.A. § 
5107.  When the preponderance of evidence is against a claim, 
it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a noncompensable 
rating.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  The Board will thus consider entitlement to "staged 
ratings" with regard to this condition.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

At a November 1997 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
35
35
LEFT
20
40
70
65

Average pure tone thresholds were 24 decibels in the right 
ear and 49 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 84 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  The numeric designation for the left ear 
is II.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and II for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100.

At a February 2004 VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
35
LEFT
20
40
70
75

Average pure tone thresholds were 26 decibels in the right 
ear and 51 decibels in the left ear.  Speech recognition 
ability was 100 percent in the right ear and 92 percent in 
the left ear.  

Based on this examination, the right and left ear numeric 
designations are both I.  With a numeric designation of I for 
the right ear and I for the left ear, the point of 
intersection on Table VII again requires assignment of a 
noncompensable percent rating under diagnostic code 6100.

Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate.  The 
assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The RO - in assigning an initial noncompensable 
rating - has applied the rating schedule accurately and there 
is no basis for assignment of a higher evaluation for any 
period since the veteran filed his claim for service 
connection in June 1997.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a stomach disability, including ulcer, 
is denied.

Service connection for a gallbladder disability is denied.

Service connection for a psychiatric disability is denied.

Service connection for a headache disability is denied.

Service connection for a respiratory disability, to include 
bronchitis, is denied.

Service connection for sandfly fever is denied.

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

Heart disability 

A report of Medical examination dated in January 1970 noted 
the heart was normal, and a January 1970 chest X-ray was 
negative.  A February 1970 electrocardiograph revealed 
nonspecific T wave abnormalities.  A March 1974 chest X-ray 
was within normal limits.

The veteran was admitted to a hospital in September 1976 for 
(in pertinent part) probable ischemic heart disease 
manifested by ST-T abnormalities.  The records noted he had 
complained of chest discomfort.  At discharge, the 
impressions included rule out myocardial infarction.

An April 1977 examination again revealed a normal heart and 
vascular system.  A voucher reveals the veteran received 
treatment for coronary artery disease from a private 
physician in April 1977 as follow up from his previous 
hospitalization in 1976.  An April 1977 electrocardiogram 
again revealed non-specific T wave changes with no specific 
changes since February 1970.  A March 1980 Report of Medical 
Examination again noted normal heart and vascular system.  A 
May 1980 electrocardiogram revealed T wave changes consistent 
with ischemic changes which appeared to have increased since 
the last examination.  

The veteran was separated from active duty in April 1983 and 
he filed his original claim for service connection for a 
heart condition in June 1997.  

At a November 1997 VA heart examination, a stress test was 
negative for myocardial ischemia and the veteran was 
diagnosed as having a history of chest discomfort with 
hospitalization in September 1976, with no subsequent history 
of ischemic disease.  

At a February 2004 VA examination, the veteran reported that 
he was hospitalized for a mild heart attack in 1972 (an 
apparent reference to the 1976 hospitalization), and that he 
did not currently have any cardiac symptomatology (including 
chest pain, nausea, vomiting, shortness of breath, dyspnea on 
exertion, or palpitations).  In fact, he said did not 
understand why this condition was been included in his claim.  
Examination revealed no indication of congestive heart 
failure.  No diagnosis of a cardiac condition (other than the 
veteran's already-service-connected hypertension) was made.  
However, a March 2004 echocardiogram revealed left 
ventricular hypertrophy.  

In light of the hospitalization for cardiac symptoms in 
service and the very recent evidence of a current abnormal 
cardiac condition (left ventricular hypertrophy), another VA 
examination is necessary for an etiology opinion.



Hay fever

Service medical records reflect that in conjunction with a 
January 1970 Reserves examination, the veteran reported a 
history of seasonal hay fever.  This condition was not 
considered disabling.  He again reported a history of hay 
fever at a December 1970 examination, and sought outpatient 
treatment for hay fever in June 1971.  He reported a history 
of hay fever at a March 1974 examination.  In September 1976 
(during his second period of active duty), he was actually 
hospitalized for six days for hay fever and asthmatic 
bronchitis.  He continued to report a history of hay fever at 
a periodic examination February 1977, and was found to have 
hay fever at an April 1977 examination.  He reported a 
history of hay fever at a March 1980 examination.  

In September 2003, the Board remanded the veteran's claim so 
that a VA examination could be conducted to determine the 
diagnosis and etiology of any current hay fever.       

At a February 2004 VA examination, the veteran continued to 
complain of sporadic hay fever symptoms.  Following the 
examination, he was diagnosed as having seasonal hay fever, 
worse in the summer and spring.  However, no etiology opinion 
was made concerning this condition.  In light of the evidence 
of hay fever in service and a current diagnosis (and because 
the Board previously requested it), another VA examination is 
necessary for an etiology opinion.  

Therefore, the Board REMANDS for the following:

1.   Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests, 
including x-rays.  Request that the 
examiner answer the following questions: 

a.  Does the veteran currently have 
a heart disability other than 
hypertension?  If so, please review 
the service medical records which 
include the report of a 1976 
hospitalization for cardiac 
symptoms.  Is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that the veteran's 
current heart disability had its 
onset in service, manifested itself 
to a compensable degree within a 
year of his discharge in April 1983, 
or is otherwise related to 
incidents/complaints in service, or 
his service connected hypertension?   

b.  Does the veteran currently have 
hay fever?  If so, please review the 
service medical records which 
include the report of a 1976 
hospitalization for hay fever.  Is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that the veteran's current hay fever 
had its onset in service or is 
otherwise related to 
incidents/complaints in service?   

2.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

3.  Thereafter, if the claims for service 
connection for a heart disability and/or 
hay fever remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case which 
summarizes the evidence and analyzes all 
pertinent legal authority.  Allow 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


